74 F.3d 1240
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mallon ROBERTS, Petitioner-Appellant,v.Ron EDWARDS, Warden, Respondent-Appellee.
No. 95-3569.
United States Court of Appeals, Sixth Circuit.
Jan. 3, 1996.

Before:  MERRITT, Chief Judge;  GUY and BATCHELDER, Circuit Judges.

ORDER

1
Mallon Roberts, an Ohio state prisoner, appeals pro se the district court judgment denying his petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In 1980, a jury convicted Roberts of rape;  he was sentenced to seven to twenty-five years of imprisonment.  After unsuccessfully pursuing a direct appeal and a delayed appeal in the state courts, Roberts filed this petition for federal habeas relief, raising seven arguments.  The district court denied the petition based on procedural default as well as the lack of merit of the claims presented.  This appeal followed.


3
Upon review, we agree that the claims presented are meritless.  The district court properly concluded that the state had no constitutional duty to perform any particular forensic tests on the evidence collected.  See Arizona v. Youngblood, 488 U.S. 51, 59 (1988).  Roberts also failed to set forth a viable claim of ineffective assistance of counsel under the standard set forth in Strickland v. Washington, 466 U.S. 668, 686 (1984).  Furthermore, there was more than sufficient evidence to support the jury's verdict.  See Jackson v. Virginia, 443 U.S. 307, 319 (1979).


4
Finally, we note that Roberts has raised an argument on appeal that his trial counsel was ineffective in adopting the defense theory of consensual sex.  As this claim was not one raised in the petition filed in the district court, we decline to review it.  See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


5
The district court's judgment denying this petition is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.